Citation Nr: 0808817	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




INTRODUCTION

The veteran served on active duty from June 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002, by the Waco, 
Texas, Regional Office (RO), which denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, including paranoid schizophrenia, schizophreniform 
disorder, bipolar disorder, and dependent personality.  

In the above rating decision, the RO appears to have 
determined that new and material evidence had been received 
sufficient to warrant reopening the veteran's claim for 
service connection for a psychiatric disorder; however, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  

The issue of entitlement to service connection for a 
psychiatric disorder, including paranoid schizophrenia, 
schizophreniform disorder, bipolar disorder, and dependent 
personality is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an April 1984 decision, the Board denied entitlement 
to service connection for a psychiatric disorder.  

2.  In unappealed rating decisions of August 1995, May 1996, 
and April 2000, the RO denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder, including paranoid schizophrenia, 
schizophreniform disorder, bipolar disorder, and dependent 
personality, on the basis that new and material evidence had 
not been submitted to warrant reopening the claim.  

3.  The evidence associated with the claims file subsequent 
to the April 2000 rating decision is not cumulative or 
redundant of evidence previously of record, and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  


CONCLUSION OF LAW

The evidence received since the April 2000 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  


While the notice provided to the veteran in October 2002 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in April 2003.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2002 SOC, the November 2004 SSOC, the June 2007 SSOC, 
and the August 2007 SSOC were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a psychiatric disorder given the favorable resolution 
below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to reopen the claim of entitlement to service 
connection for a psychiatric disorder, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a psychiatric disorder after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The veteran entered active duty in June 1974.  At his 
enlistment examination, he reported frequent trouble 
sleeping; however, no pertinent clinical findings were 
reported.  In June 1975, the veteran was referred to a mental 
hygiene clinic with complaints of recent chest pain.  The 
veteran was evaluated for hypochondriasis; however, no 
definite diagnosis was reported.  No significant mental 
illness was noted on a report of mental illness dated in June 
1976.  

The veteran's claim for service connection for a psychiatric 
disorder (VA Form 21-526) was received in February 1981.  By 
a rating action in July 1981, the RO denied the claim for 
service connection for a psychiatric disorder on the basis 
that the service medical records did not show a chronic 
psychiatric disorder, and the veteran had failed to provide 
any medical evidence showing a current psychiatric disorder.  
The veteran was notified of that decision by letter dated 
July 30, 1981; however, he did not appeal that determination 
within one year of the notice.  

In January 1983, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder.  Submitted in 
support of his claim was a report of a psychiatric 
assessment, conducted in January 1981.  It was noted that the 
veteran was admitted on a temporary commitment; he presented 
with auditory and visual hallucinations, and delusional 
thinking, all centered on hearing and seeing "Star Trek" 
movie characters.  At that time, the veteran reported being 
discharged from the military because he was having mental 
problems; he blamed his mental condition on the Army.  The 
diagnostic impressions were schizophrenia, paranoid type, and 
dependent personality.  

Private treatment reports, dated from February 1981 through 
March 1983, show that the veteran continued to be followed 
and hospitalized for treatment of paranoid schizophrenia.  In 
May 1984, he was again hospitalized due to an acute episode 
of chronic undifferentiated schizophrenia.  In a statement, 
dated in July 1984, Dr. Lee Emmery noted that the veteran had 
been schizophrenia since a psychiatric break in 1976 while 
serving in the Army.  It was noted that the veteran has been 
hospitalized several times in various psychiatric 
institutions and he was only minimally controlled on 
medication.  In November 1984, the veteran was admitted to a 
VA hospital with complaints of being very nervous, irritable, 
having difficulty sleeping, and constantly hearing voices.  
He was diagnosed with schizophrenic disorder, 
undifferentiated type.  In a physician statement, dated in 
May 1985, Dr. Jean Messer confirmed that the veteran was 
hallucinating and potentially dangerous as a result of 
paranoid schizophrenia.  

Records from Gulf Coast Mental Health Center, dated from 
March 1983 through June 1995, show that the veteran received 
clinical evaluation and treatment for manifestations of 
paranoid schizophrenia.  Medical records from the Texas 
Department of Criminal Justice, dated from 1993 through 1994, 
show that the veteran received clinical evaluation and 
treatment for symptoms of paranoid schizophrenia.  The 
veteran was again admitted to a VA hospital in October 1995 
with a diagnosis of chronic schizophrenia.  

By a rating action in May 1996, the RO determined that the 
evidence submitted in connection with the current claim did 
not constitute new and material evidence because they were 
duplicates of evidence previously submitted.  The veteran was 
notified of that decision by letter dated May 20, 1996; 
however, he did not appeal that determination within one year 
of the notice.  

In August 1996, the veteran again sought to reopen his claim 
for service connection for a psychiatric disorder.  Submitted 
in support of his claim were VA treatment reports, dated from 
July 1995 to February 1996.  A VA progress note, dated in 
July 1995, reflects a diagnosis of chronic schizophrenia.  
The veteran was admitted to a VA hospital in February 1996 
complaining of hearing auditory hallucinations.  The 
discharge diagnoses were schizophrenic disorder, chronic 
paranoid type, marijuana abuse, and mixed personality 
disorder with antisocial and narcissistic features.  

In June 1999, the veteran again filed an application for 
service connection for schizophrenia and psychosis (VA Form 
21-526).  Submitted in support of the claim were statements 
from the veteran and hospital reports from Rusk State 
Hospital, dated from July 1984 to October 1991, showing 
treatment for paranoid schizophrenia.  

Of record is the report of a psychosocial evaluation, dated 
in October 1999, which reflects a diagnostic impression of 
schizoaffective disorder, bipolar type.  

In a rating action in April 2000, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for 
neuropsychiatric disorders, to include paranoid 
schizophrenia, schizophreniform disorder, bipolar disorder, 
and dependent personality.  A notice of disagreement (NOD) to 
that determination was received in June 2000, and a statement 
of the case (SOC) was issued in September 2000; and, while 
the veteran submitted a substantive appeal, it was determined 
to have been untimely.  He did not appeal that determination.  
As a result, the April 2000 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In June 2001, the veteran submitted a request to reopen his 
claim for service connection for a psychiatric disorder.  
Submitted in support of the claim was a statement from Dr. 
Gregory A. Butler, dated in February 2001.  Dr. Butler 
stated, after careful review of the records, it is clear that 
the veteran began suffering from behavioral problems during 
his late adolescence and early 20's, as would be expected, in 
the development of his current psychiatric disorder, 
schizoaffective disorder and bipolar type.  Dr. Butler stated 
that, due to his family's prior history of psychiatric 
illness, his development problems as a child and then his 
worsening behavior through his adolescence and early 20's, it 
is clear that cannabis probably played no significant part of 
his psychiatric illness.  

In another statement, dated in February 2001, Dr. Butler 
noted that the veteran's previous behavioral problems, which 
led to his being placed in a military jail while serving in 
the armed services, is consistent with the early 
manifestations of his current psychiatric illness, 
schizoaffective disorder and bipolar type.  Dr. Butler 
observed that, at times, the veteran continues to manifest 
the same types of behavioral problems which were identified 
in his records when he was not on medications.  Dr. Butler 
explained that the development of a bipolar spectrum disorder 
or a schizoaffective disorder typically presents in the late 
teens and early 20's, and is always associated with 
behavioral difficulties and sleep disturbance.  Dr. Butler 
observed that the veteran's behaviors while in the military 
are consistent with the gradual development of the signs and 
symptoms of his disorder along an acceptable timetable of 
events.  Dr. Butler concluded that the facts are that the 
veteran did have a disorder which would have appeared whether 
or not he was in the military, but possibly at a different 
rate or timetable; he noted that the increased stress of a 
boot camp environment and structured program frequently 
exacerbates problems.  

In another statement, dated in December 2001, Dr. Butler 
indicated that, after careful review of the veteran's 
records, he felt reasonably confident in stating that he most 
likely began manifesting symptoms of his psychiatric disorder 
during adolescence or at the very latest in his early 20's.  
Dr. Butler noted that the veteran experienced significant 
behavioral problems while in the military, which were 
probably early manifestations of his disorder.  


IV.  Legal Analysis-N&M Evidence.

In April 2000, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
That determination was based on a finding that there was no 
evidence of a psychiatric disorder in service or within one 
year of the veteran's discharge from service.  Moreover, it 
was determined that there was no competent evidence of a 
nexus to service.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104 (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

The Board finds that the received medical records are new and 
material.  In his February and December 2001 medical 
statements, Dr. Dr. Butler stated, after careful review of 
the records, it is clear that the veteran began suffering 
from behavioral problems during his late adolescence and 
early 20's, as would be expected, in the development of his 
current psychiatric disorder, schizoaffective disorder and 
bipolar type.  Dr. Butler noted that the veteran's previous 
behavioral problems, which led to his being placed in a 
military jail while serving in the armed services, is 
consistent with the early manifestations of his current 
psychiatric illness, schizoaffective disorder and bipolar 
type.  Dr. Butler observed that the veteran's behaviors while 
in the military are consistent with the gradual development 
of the signs and symptoms of his disorder along an acceptable 
timetable of events.  No such evidence was of record at the 
time of the prior denial in April 2000.  The new medical 
opinion was not previously of record and for the first time 
suggests that the veteran has a psychiatric disorder, the 
manifestations of which are consistent with his behavioral 
problems in service; as such, it is suggested the current 
psychiatric disorder had its onset in service.  In this 
regard, the Board finds that the record has new and material 
evidence.  Accordingly, the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The benefit sought on 
appeal is granted to this extent.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).  

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claim at this time, as 
it contains ambiguous medical opinions with regard to whether 
the veteran's schizophrenia had its onset in service.  

In this case, the veteran's military personnel records 
indicate that he received several Article 15s for misconduct.  
In June 1975, the veteran was referred to a mental hygiene 
clinic with complaints of recent chest pain.  The veteran was 
evaluated for hypochondriasis; however, no definite diagnosis 
was reported.  In April 1976, it was noted that the veteran's 
performance while at the Correctional Custody Facility had 
been totally unsatisfactory.  A June 1976 report of Mental 
Status Evaluation noted that behavior was normal; he was not 
considered to have any significant mental illness.  

Post service medical records, including VA as well as private 
treatment reports, note complaints and treatment for a 
psychiatric disorder beginning in January 1981 when he was 
admitted to a hospital with auditory and visual 
hallucinations; at that time, the veteran blamed his present 
mental condition on the Army.  

In addition, in February 2001, Dr. Butler stated that, after 
careful review of the records, it is clear that the veteran 
began suffering from behavioral problems during his late 
adolescence and early 20's, as would be expected, in the 
development of his current psychiatric disorder, 
schizoaffective disorder and bipolar type.  In December 2001, 
Dr. Butler indicated that, after careful review of the 
veteran's records, he felt reasonably confident in stating 
that he most likely began manifesting symptoms of his 
psychiatric disorder during adolescence or at the very latest 
in his early 20's.  Dr. Butler noted that the veteran 
experienced significant behavioral problems while in the 
military, which were probably early manifestations of his 
disorder.  

The Board finds that the opinions regarding the etiology of 
the veteran's current psychiatric disorder is unclear.  In 
light of the forgoing, the record does not contain sufficient 
medical evidence for VA to make a decision on this claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following action:

The RO should refer the file to a 
psychiatrist for review.  Based on the 
entire record, the examiner is asked to 
address the following questions:

(a) Was a psychiatric disorder manifest 
during service or within one year of 
separation? 

(b) If a psychiatric disorder was 
manifest, what were the most accurate 
diagnoses? More specifically, are the 
opinions of Dr. Butler correct?

(c) Is there a relationship between any 
current diagnosis and in-service 
manifestations?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


